Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims amendment filed on 9/1/21 has been considered and entered. Claim 1, 7, 11, and 19, and 22 have been further amended and claim 2 has been canceled via examiner’s amendment. Claims 1, 3-13, and 16-22 are allowed.
EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joseph Ziebert (Reg. # 35421) on 10/12/2021. 

The claims have been amended as follows: 
(Currently Amended) A building management system comprising:
building equipment operable to affect a physical state or condition of a building;
a system manager coupled to the building equipment via a system bus and in communication with a schedule manager configured to control an operation schedule of the building equipment;
at least one of  the building equipment configured to communicate with the schedule manager further configured to modify the operation schedule of the building equipment or add a new operation schedule for the building equipment;
the schedule manager comprising: 

a list of available equipment to schedule comprising the building equipment in communication with the system manager;
an equipment identifier configured to identify new building equipment in communication with the building management system;
a new schedule identifier configured to identify a new schedule in the new building equipment, the new schedule being different from the operation schedules located in the list of available schedules; and
an existing schedule identifier configured to identify an existing schedule in the new building equipment, the existing schedule being similar to one of the plurality of operation schedules located in the list of available schedules. 
(Canceled)
7.	(Currently amended) The building management system of claim 1, further comprising:
an MSTP mapper created by the system manager after the equipment identifier identifies new building equipment, the MSTP mapper configured to discover schedules and setpoints within the new building equipment. 

11.	(Currently Amended) A method for monitoring and controlling building equipment in a building management system, the method comprising:
operating building equipment to affect a physical state or condition of a building;
identifying new building equipment in communication with the building management system;
discovering existing equipment schedules within the new building equipment, the existing schedules being similar to one of a plurality of operation schedules located in a list of schedules; 
, the new equipment schedules being different from the plurality of operation schedules located in the list of schedules;
generating a template schedule based on at least one of:
an input from a  user;
the existing equipment schedules; and
the new equipment schedules; and



updating the list of schedules in a schedule manager to include the new equipment schedules; and
		distributing the template schedule to a plurality of building equipment simultaneously.  
19.	(Currently Amended) A building management system comprising:
building equipment operable to affect a physical state or condition of a building;
a system manager coupled to the building equipment via a system bus and in communication with a schedule manager configured to control an operation schedule of the building equipment, the schedule manager comprising:
a list of available schedules for the building equipment; and 
a list of available equipment to schedule comprising the building equipment in communication with the system manager;
an equipment identifier configured to identify new building equipment in communication with the building management system;
a new schedule identifier configured to identify a new schedule in the new building equipment, the new schedule being different from the operation schedules located in the list of available schedules;
an existing schedule identifier configured to identify an existing schedule in the new building equipment, the existing schedule being similar to one of the plurality of operation schedules located in the list of available schedules;
the system manager comprising:
a malfunction detector in communication with a diagnostic file creator, the malfunction detector configured to detect a current or future malfunction of the building equipment;
the diagnostic file creator in communication with an encrypted code generator, the diagnostic file creator configured to create a diagnostic file comprising data regarding the current or future malfunction of the building equipment; and
the encrypted code generator in communication 
22.	(Currently Amended) The method of claim 11, wherein updating the list of available schedules in a schedule manager to include the new equipment schedules comprises:
comparing the new equipment schedules with existing equipment schedules by comparing a list of property references of the new equipment schedules with a list of property 
providing the schedule manager with different schedules, the different schedules being the new equipment schedules that are 
updating the list of schedules in the schedule manager to include the only new equipment schedules that are identified as the different schedules.


Allowable Subject Matter
3.	Claims 1, 3-13, and 16-22 are allowed. The following is an examiner’s statement of reasons for indicating allowable subject matter for claim 1: 
The closest prior art Bergman (US PG Pub: 2014/0031992) appears to teach a building management system comprising: building equipment operable to affect a physical state or condition of a building; a system manager coupled to the building equipment via a system bus and in communication with a schedule manager configured to control an operation schedule of the building equipment; at least one of  the building equipment configured to communicate with the schedule manager further configured to modify the operation schedule of the building equipment or add a new operation schedule for the building equipment; the schedule manager comprising a list of available schedules for the building equipment, wherein the schedule manager is configured to, in response to a modification of the operation schedule or an addition of the new operation schedule, update the list of available schedules to include the modification of the operation schedule or the new operation schedule.
Imes (US PG Pub: 2011/0015802) appears to teach a list of available equipment to schedule comprising the building equipment in communication with the system manager.
a new schedule identifier configured to identify a new schedule in the new building equipment, the new schedule being different from the operation schedules located in the list of available schedules; and
an existing schedule identifier configured to identify an existing schedule in the new building equipment, the existing schedule being similar to one of the plurality of operation schedules located in the list of available schedules” in addition with other claimed limitation.
It is for these reasons that applicant’s invention defines over the prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4. 	Claims 3-10 are allowed due to their direct/indirect dependency on claim 1.
5.	Claim 11 recites the same/similar allowable subject matter as claim 1. Hence claim 11 and its dependent claim 12-13, 16-18, and 21-22 are also allowed.
6.	Claim 19 recites the same allowable subject matter as claim 1. Hence claim 19 and its dependent claim 20 is also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116